PER CURIAM.
On Rehearing
Appellant stands convicted of a violation of Section 229 of Title 14, Code of Alabama of 1940. On original submission no brief was filed in defendant’s behalf. We carefully reviewed the record, as is required in criminal cases, and finding no ruling of the court which merited discussion, the cause was affirmed without opinion.
On rehearing a brief has been filed. Counsel insists the statute under which defendant stands convicted is so vague and uncertain as to be violative of the Fourteenth Amendment to the Federal Constitution.
The Supreme Court has held the statute valid in Morris, v. State, 144 Ala. 81, 39 So. 973.
Application for rehearing overruled.
PER CURIAM.
Reversed and remanded on authority of Esco v. State, 179 So.2d 766.